 
 Exhibit 10.3

 


Promissory Note
(Fixed Rate)





 July 7, 2005
 Maturity Date: July 1, 2010
 New
Amount: $9,360,775.00

 
 
Bank:
 
Bank of America, N.A.
Banking Center:
414 Union Street
Healthcare Lending
Nashville, TN 37219
Davidson County
 
 
 
(Street address including county)
Borrower:
 
ARC HDV, LLC
111 Westwood Place, Suite 200
Brentwood, Williamson County, Tennessee 37027
 
 
 
 
 
 
(Name and street address, including county)





FOR VALUE RECEIVED, the undersigned Borrower unconditionally (and jointly and
severally, if more than one) promises to pay to the order of Bank, its
successors and assigns, without setoff, at its offices indicated at the
beginning of this Note, or at such other place as may be designated by Bank, the
principal amount of Nine Million Three Hundred Sixty Thousand Seven Hundred
Seventy Five and No/100 Dollars ($9,360,775.00), together with interest computed
daily on the outstanding principal balance hereunder, at an annual interest
rate, and in accordance with the payment schedule, indicated below.


1. Rate. The Rate charged hereon shall be fixed at six and sixty-one one
hundredths percent (6.61%) per annum. Notwithstanding any provision of this
Note, Bank does not intend to charge and Borrower shall not be required to pay
any amount of interest or other charges in excess of the maximum permitted by
the applicable law of the State of Tennessee; if any higher rate ceiling is
lawful, then that higher rate ceiling shall apply. Any payment in excess of such
maximum shall be refunded to Borrower or credited against principal, at the
option of Bank.


2. Accrual Method. Unless otherwise indicated, interest at the Rate set forth
above will be calculated by the 365/360 day method (a daily amount of interest
is computed for a hypothetical year of 360 days; that amount is multiplied by
the actual number of days for which any principal is outstanding hereunder).


3. Rate Change Date. N/A.


4. Payment Schedule. All payments received hereunder shall be applied first to
the payment of any expense or charges payable hereunder or under any other loan
documents executed in connection with this Note, then to interest due and
payable, with the balance applied to principal, or in such other order as Bank
shall determine at its option.


-1-

--------------------------------------------------------------------------------


   Principal and Interest Payments. Principal shall be paid in quarter-annual
installments commencing October 1, 2005, and the 1st day of each January, April,
July and October thereafter, in the amounts specified in the principal
amortization schedule attached hereto as Exhibit “A” and incorporated herein by
reference. Interest thereon shall be paid monthly on the first day of each
calendar month commencing August 1, 2005, with a final payment of all unpaid
interest and principal at the stated maturity of this Note.


5. Automatic Payment. If filled in, Borrower has elected to authorize Bank to
effect payment of sums due under this Note by means of debiting Borrower’s
account number ________________________________. This authorization shall not
affect the obligation of Borrower to pay such sums when due, without notice, if
there are insufficient funds in such account to make such payment in full on the
due date thereof, or if Bank fails to debit the account.


6. Waivers, Consents and Covenants. Borrower, any indorser or guarantor hereof,
or any other party hereto (individually an “Obligor” and collectively
“Obligors”) and each of them jointly and severally: (a) waive presentment,
demand, protest, notice of demand, notice of intent to accelerate, notice of
acceleration of maturity, notice of protest, notice of nonpayment, notice of
dishonor, and any other notice required to be given under the law to any Obligor
in connection with the delivery, acceptance, performance, default or enforcement
of this Note, any indorsement or guaranty of this Note, or any other documents
executed in connection with this Note or any other note or other loan documents
now or hereafter executed in connection with any obligation of Borrower to Bank
(the “Loan Documents”); (b) consent to all delays, extensions, renewals or other
modifications of this Note or the Loan Documents, or waivers of any term hereof
or of the Loan Documents, or release or discharge by Bank of any of Obligors, or
release, substitution or exchange of any security for the payment hereof, or the
failure to act on the part of Bank, or any indulgence shown by Bank (without
notice to or further assent from any of Obligors), and agree that no such
action, failure to act or failure to exercise any right or remedy by Bank shall
in any way affect or impair the obligations of any Obligors or be construed as a
waiver by Bank of, or otherwise affect, any of Bank’s rights under this Note,
under any indorsement or guaranty of this Note or under any of the Loan
Documents; and (c) agree to pay, on demand, all costs and expenses of collection
or defense of this Note or of any indorsement or guaranty hereof and/or the
enforcement or defense of Bank’s rights with respect to, or the administration,
supervision, preservation, or protection of, or realization upon, any property
securing payment hereof, including, without limitation, reasonable attorney’s
fees, including fees related to any suit, mediation or arbitration proceeding,
out of court payment agreement, trial, appeal, bankruptcy proceedings or other
proceeding, in such amount as may be determined reasonable by any arbitrator or
court, whichever is applicable.


7. Prepayment Fee. If there is a prepayment of such loan, each prepayment,
whether voluntary, by reason of acceleration or otherwise, will be accompanied
by the amount of accrued interest on the amount prepaid, and the prepayment fee
described as follows. The prepayment fee shall be in an amount sufficient to
compensate the Bank for any loss, cost or expense incurred by it as a result of
the prepayment, including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain the loan or from fees payable to terminate the deposits from which such
funds were obtained. The Borrower shall also pay any customary administrative
fees charged by the Bank in connection with the foregoing. For purposes of this
paragraph, the Bank shall be deemed to have funded the loan by a matching
deposit or other borrowing in the applicable interbank market, whether or not
the loan was in fact so funded. All prepayments of principal shall be applied in
the inverse order of maturity, or in such other order as Bank shall determine in
its sole discretion.


-2-

--------------------------------------------------------------------------------


8. Delinquency Charge. To the extent permitted by law, a delinquency charge may
be imposed in an amount not to exceed four percent (4%) of any payment that is
more than fifteen days late.


9. Events of Default. The following are events of default hereunder: (a) the
failure to pay or perform any obligation, liability or indebtedness of any
Obligor to Bank, or to any affiliate or subsidiary of Bank of America, whether
under this Note or any Loan Documents, within three (3) days of the date when
due (whether upon demand, at maturity or by acceleration); (b) the failure to
pay or perform any other obligation, liability or indebtedness of any Obligor to
any other party; (c) the breach of any covenant contained in any of the Loan
Documents (subject to any cure procedure set forth therein); (d) the resignation
or withdrawal of any partner or a material owner of Borrower, as determined by
Bank in its sole discretion; (e) the commencement of a proceeding against any
Obligor for dissolution or liquidation, the voluntary or involuntary termination
or dissolution of any Obligor or the merger or consolidation of Borrower with or
into another entity; (f) the insolvency of, the business failure of, the
appointment of a custodian, trustee, liquidator or receiver for or for any of
the property of, the assignment for the benefit of creditors by, or the filing
of a petition under bankruptcy, insolvency or debtor’s relief law or the filing
of a petition for any adjustment of indebtedness, composition or extension by or
against any Obligor; (g) the determination by Bank that any representation or
warranty made to Bank by any Obligor in any Loan Documents or otherwise is or
was, when it was made, untrue or materially misleading; (h) the failure of any
Obligor to timely deliver such financial statements, including tax returns,
other statements of condition or other information, as Bank shall request from
time to time; (i) the entry of an uninsured judgment against any Obligor which
Bank deems to be of a material nature, in Bank’s sole discretion; (j) the
seizure or forfeiture of, or the issuance of any writ of possession, garnishment
or attachment, or any turnover order for any material property of any Obligor;
or (k) the failure of Borrower’s business to comply with any law or regulation
controlling its operation that would have a material adverse affect upon
Borrower.


10. Remedies upon Default. Whenever there is a default under this Note (a) the
entire balance outstanding hereunder and all other obligations of any Obligor to
Bank (however acquired or evidenced) shall, at the option of Bank, become
immediately due and payable and any obligation of Bank to permit further
borrowing under this Note shall immediately cease and terminate, and/or (b) to
the extent permitted by law, the Rate of interest on the unpaid principal shall
be increased at Bank’s discretion up to the maximum rate allowed by law, or if
none, three percent (3%) per annum over the Prime Rate (the “Default Rate”). The
provisions herein for a Default Rate shall not be deemed to extend the time for
any payment hereunder or to constitute a “grace period” giving Obligors a right
to cure any default. At Bank’s option, any accrued and unpaid interest, fees or
charges may, for purposes of computing and accruing interest on a daily basis
after the due date of the Note or any installment thereof, be deemed to be a
part of the principal balance, and interest shall accrue on a daily compounded
basis after such date at the Default Rate provided in this Note until the entire
outstanding balance of principal and interest is paid in full. Upon a default
under this Note, Bank is hereby authorized at any time, at its option and
without notice or demand, to set off and charge against any deposit accounts of
any Borrower, (as well as any money, instruments, securities, documents, chattel
paper, credits, claims, demands, income and any other property, rights and
interests of any Borrower), which at any time shall come into the possession or
custody or under the control of Bank or any of its agents, affiliates or
correspondents, any and all obligations due hereunder. Additionally, Bank shall
have all rights and remedies available under each of the Loan Documents, as well
as all rights and remedies available at law or in equity.
 
-3-

--------------------------------------------------------------------------------


11. Non-Waiver. The failure at any time of Bank to exercise any of its options
or any other rights hereunder shall not constitute a waiver thereof, nor shall
it be a bar to the exercise of any of its options or rights at a later date. All
rights and remedies of Bank shall be cumulative and may be pursued singly,
successively or together, at the option of Bank. The acceptance by Bank of any
partial payment shall not constitute a waiver of any default or of any of Bank’s
rights under this Note. No waiver of any of its rights hereunder, and no
modification or amendment of this Note, shall be deemed to be made by Bank
unless the same shall be in writing, duly signed on behalf of Bank; each such
waiver shall apply only with respect to the specific instance involved, and
shall in no way impair the rights of Bank or the obligations of Obligors to Bank
in any other respect at any other time.


12. Applicable Law, Venue and Jurisdiction. This Note and the rights and
obligations of Borrower and Bank shall be governed by and interpreted in
accordance with the law of the State of Tennessee. In any litigation in
connection with or to enforce this Note or any indorsement or guaranty of this
Note or any Loan Documents, Obligors, and each of them, irrevocably consent to
and confer personal jurisdiction on the courts of the State of Tennessee or the
United States located within the State of Tennessee and expressly waive any
objections as to venue in any such courts. Nothing contained herein shall,
however, prevent Bank from bringing any action or exercising any rights within
any other state or jurisdiction or from obtaining personal jurisdiction by any
other means available under applicable law.


13. Partial Invalidity. The unenforceability or invalidity of any provision of
this Note shall not affect the enforceability or validity of any other provision
herein and the invalidity or unenforceability of any provision of this Note or
of the Loan Documents to any person or circumstance shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.


14. Binding Effect. This Note shall be binding upon and inure to the benefit of
Borrower, Obligors and Bank and their respective successors, assigns, heirs and
personal representatives, provided, however, that no obligations of Borrower or
Obligors hereunder can be assigned without prior written consent of Bank.


15. Controlling Document. To the extent that this Note conflicts with or is in
any way incompatible with any other document related specifically to the loan
evidenced by this Note, this Note shall control over any other such document,
and if this Note does not address an issue, then each other such document shall
control to the extent that it deals most specifically with an issue.


16. ARBITRATION. ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES HERETO
INCLUDING BUT NOT LIMITED TO THOSE ARISING OUT OF OR RELATING TO THIS
INSTRUMENT, AGREEMENT OR DOCUMENT OR ANY RELATED INSTRUMENTS, AGREEMENTS OR
DOCUMENTS, INCLUDING ANY CLAIM BASED ON OR ARISING FROM AN ALLEGED TORT, SHALL
BE DETERMINED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION
ACT (OR IF NOT APPLICABLE, THE APPLICABLE STATE LAW), THE RULES OF PRACTICE AND
PROCEDURE FOR THE ARBITRATION OF COMMERCIAL DISPUTES OF J.A.M.S./ENDISPUTE OR
ANY SUCCESSOR THEREOF (“J.A.M.S.”), AND THE “SPECIAL RULES” SET FORTH BELOW. IN
THE EVENT OF ANY INCONSISTENCY, THE SPECIAL RULES SHALL CONTROL. JUDGMENT UPON
ANY ARBITRATION AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION. ANY PARTY
TO THIS INSTRUMENT, AGREEMENT OR DOCUMENT MAY BRING AN ACTION, INCLUDING A
SUMMARY OR EXPEDITED PROCEEDING, TO COMPEL ARBITRATION OF ANY CONTROVERSY OR
CLAIM TO WHICH THIS AGREEMENT APPLIES IN ANY COURT HAVING JURISDICTION OVER SUCH
ACTION.


-4-

--------------------------------------------------------------------------------


A. SPECIAL RULES. THE ARBITRATION SHALL BE CONDUCTED IN THE COUNTY OF ANY
BORROWER’S DOMICILE AT THE TIME OF THE EXECUTION OF THIS INSTRUMENT, AGREEMENT
OR DOCUMENT AND ADMINISTERED BY J.A.M.S. WHO WILL APPOINT AN ARBITRATOR; IF
J.A.M.S. IS UNABLE OR LEGALLY PRECLUDED FROM ADMINISTERING THE ARBITRATION, THEN
THE AMERICAN ARBITRATION ASSOCIATION WILL SERVE. ALL ARBITRATION HEARINGS WILL
BE COMMENCED WITHIN 90 DAYS OF THE DEMAND FOR ARBITRATION; FURTHER, THE
ARBITRATOR SHALL ONLY, UPON A SHOWING OF CAUSE, BE PERMITTED TO EXTEND THE
COMMENCEMENT OF SUCH HEARING FOR UP TO AN ADDITIONAL 60 DAYS.


B. RESERVATION OF RIGHTS. NOTHING IN THIS ARBITRATION PROVISION SHALL BE DEEMED
TO (I) LIMIT THE APPLICABILITY OF ANY OTHERWISE APPLICABLE STATUTES OF
LIMITATION OR REPOSE AND ANY WAIVERS CONTAINED IN THIS INSTRUMENT, AGREEMENT OR
DOCUMENT; OR (II) BE A WAIVER BY BANK OF THE PROTECTION AFFORDED TO IT BY 12
U.S.C. SEC. 91 OR ANY SUBSTANTIALLY EQUIVALENT STATE LAW; OR (III) LIMIT THE
RIGHT OF BANK HERETO (A) TO EXERCISE SELF HELP REMEDIES SUCH AS (BUT NOT LIMITED
TO) SETOFF, OR (B) TO FORECLOSE AGAINST ANY REAL OR PERSONAL PROPERTY
COLLATERAL, OR (C) TO OBTAIN FROM A COURT PROVISIONAL OR ANCILLARY REMEDIES SUCH
AS (BUT NOT LIMITED TO) INJUNCTIVE RELIEF, WRIT OF POSSESSION OR THE APPOINTMENT
OF A RECEIVER. BANK MAY EXERCISE SUCH SELF HELP RIGHTS, FORECLOSE UPON SUCH
PROPERTY, OR OBTAIN SUCH PROVISIONAL OR ANCILLARY REMEDIES BEFORE, DURING OR
AFTER THE PENDENCY OF ANY ARBITRATION PROCEEDING BROUGHT PURSUANT TO THIS
INSTRUMENT, AGREEMENT OR DOCUMENT. NEITHER THIS EXERCISE OF SELF HELP REMEDIES
NOR THE INSTITUTION OR MAINTENANCE OF AN ACTION FOR FORECLOSURE OR PROVISIONAL
OR ANCILLARY REMEDIES SHALL CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY,
INCLUDING THE CLAIMANT IN ANY SUCH ACTION, TO ARBITRATE THE MERITS OF THE
CONTROVERSY OR CLAIM OCCASIONING RESORT TO SUCH REMEDIES.


Borrower represents to Bank that the proceeds of this loan are to be used
primarily for business, commercial or agricultural purposes. Borrower
acknowledges having read and understood, and agrees to be bound by, all terms
and conditions of this Note.


-5-

--------------------------------------------------------------------------------


NOTICE OF FINAL AGREEMENT. THIS WRITTEN PROMISSORY NOTE REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 

 

  ARC HDV, LLC, a Tennessee limited liability company       By:       Name:    
  Title:

 






-6-

--------------------------------------------------------------------------------



 
EXHIBIT A


QUARTERLY PRINCIPAL AMORTIZATION SCHEDULE




Payment Date
Principal Amount
 
 
October 1, 2005
$73,086.98
January 1, 2006
$74,183.28
April 1, 2006
$75,296.03
July 1, 2006
$76,425.47
October 1, 2006
$77,571.85
January 1, 2007
$78,735.43
April 1, 2007
$79,916.46
July 1, 2007
$81,115.21
October 1, 2007
$82,331.94
January 1, 2008
$83,566.92
April 1, 2008
$84,820.42
July 1, 2008
$86,092.73
October 1, 2008
$87,384.12
January 1, 2009
$88,694.88
April 1, 2009
$90,025.30
July 1, 2009
$91,375.68
October 1, 2009
$92,746.32
January 1, 2010
$94,137.51
April 1, 2010
$95,549.57
Due at Maturity
$7,767,718.90





-7-

--------------------------------------------------------------------------------

